Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney James Alpert on 12/15/2021.
Claims
In the application, Claims 1, 2, and 4 have been amended as follows:
Regarding Claim 1, line 3, the existing language:
“a housing defining an outer shape of the indoor unit; and”
Has been amended to:
-- a housing defining an outer shape of the indoor unitwherein: -- 

Regarding Claim 1, line 4, the existing language:
“a pipe-hole opening groove section, including grid-like grooves”
Has been amended to:
-- the housing includes a pipe-hole opening 

Regarding Claim 1, line 5, the existing language:
“formed on a portion of an inner surface of the housing wherein:”
Has been amended to:
-- formed on pipe hole-opening section, -- 

Regarding Claim 1, line 6, the existing language:
“the pipe hole-opening groove section is formed in such a manner that the grid-like”
Has been amended to:
-- 

Regarding Claim 1, line 7, the existing language:
“grooves are cut within a groove-like outer frame, and”
Has been amended to:
-- grooves are cut within a groove-like outer frame further formed on the inner surface of the pipe hole-opening section, and -- 

Regarding Claim 1, line 8, the existing language:
“a portion of an outer surface of the housing that is opposite to the pipe hole-opening”
Has been amended to:
-- 

Regarding Claim 1, line 9, the existing language:
“groove section is a flat outer surface that is without grid-like grooves.”
Has been amended to:
-- that is opposite to the inner surface of the pipe hole-opening section is a flat 

Regarding Claim 2, line 9, the existing language:
“wherein the pipe hole-opening groove section is formed in at least one of the lower one”
Has been amended to:
-- wherein the pipe hole-opening 

Regarding Claim 4, line 2, the existing language:
“wherein the pipe hole-opening groove section includes a plurality of groove-like outer”
Has been amended to:
-- wherein the groove-like outer frame is a plurality of groove-like outer -- 

Allowable Subject Matter
Claim 1 and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of an indoor unit of an air-conditioning apparatus connected to an outdoor unit with a pipe as recited in Claim 1
the structural and operative relationship between grid-like grooves on the inner surface of the pipe hole-opening section and the flat surface on the outer surface of the pipe hole-opening section, wherein the outer surface is opposite to the inner surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 07/21/2021, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/D.K.T./
Examiner, Art Unit 3762
12/16/2021

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762